Citation Nr: 0032574	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-05 078	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which determined, in part, that new 
and material evidence had not been submitted to reopen the 
claim for service connection for PSTD.
 
In September 2000, the undersigned Veterans Law Judge had 
granted the veteran an additional 30 days to submit more 
evidence.  Some evidence was received at the BVA during the 
30-day period and the Board proceeded to enter a decision on 
October 6, 2000.  In that decision, the Board determined that 
new and material evidence (that is, evidence establishing a 
diagnosis of PTSD) had not been submitted to reopen the 
veteran's claim for service connection for PTSD and the claim 
was denied.  Unbeknownst to the Board, at the same time and 
within the 30-day period, the veteran submitted additional 
and more extensive evidence to the RO for forwarding to the 
Board, accompanied by a waiver of his right to have the RO 
consider the evidence.  However, the veteran's more extensive 
submission was not received by the BVA until after the Board 
had issued its October 2000 Board decision.  An appellate 
decision may be vacated by the Board at any time on the 
Board's own motion on the grounds of denial of due process.  
38 C.F.R. § 20.904 (2000).  As the October 6, 2000 Board 
decision was based on only some of the evidence, it 
effectively denied the veteran due process by failing to 
consider the more extensive evidence submitted to the RO 
during the 30-day period.  The Board hereby vacates the 
October 6, 2000 decision and issues this decision in its 
place. 

A review of the claims file reveals that, in a VA Form 21-
8940 dated July 22, 2000, the veteran raised a claim for a 
total disability rating based on individual unemployability 
(TDIU).  Since this matter has not been adjudicated by the 
RO, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  An unappealed December 1992 RO decision held that new and 
material evidence had not been submitted in regard to a claim 
to reopen service connection for PTSD. 

2.  Evidence added to the record since the December 1992 RO 
decision is of sufficient significance that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for PTSD.

3.  The veteran engaged in combat with the enemy.

4.  The positive evidence and the negative evidence are in a 
state of equipoise on the question of whether the veteran 
suffers from PTSD, which is related to combat stressors 
claimed by the veteran.


CONCLUSIONS OF LAW

1.  The RO's December 1992 decision, denying a claim to 
reopen entitlement to service connection for PTSD, became 
final.  38 U.S.C.A. §§ 5108, 7105(b) (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.156, 20.1105 (2000).

3.  PTSD was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
138, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  In 
addition, disabilities, which are found to be proximately due 
to, or the result of a service-connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995). 

By a June 1987 rating decision, the RO initially denied 
service connection for PTSD for insufficient evidence.  The 
veteran had failed to prosecute his claim.  His claim was 
denied again in May 1989 following his failure to report for 
an examination.  The veteran filed additional claims for 
service connection.  In October 1990 the RO denied service 
connection for PTSD as not shown in service or on the last VA 
examination.  In a February 1992 rating decision, the RO 
denied service connection for PTSD, finding that in the 
absence of evidence showing PTSD there was no basis for 
revising the prior denials of service connection.  In a 
December 1992 rating decision, the RO held that new and 
material evidence had not been submitted in regard to the 
veteran's claim for PTSD and the previously denied claim was 
not reopened.  Entitlement to a non-service connected pension 
and for service connection for hearing loss also was denied.   
The veteran was notified of this decision in January 1993. 

In the absence of timely appeals (within one year of 
notification of the respective decisions), all of these 
decisions became final.  By a letter dated in November 1996, 
the RO notified the veteran that his claims for service 
connection for PTSD had not been reopened and informed him of 
the need for new and material evidence to reopen his 
previously denied PTSD claim.  

The veteran has requested that his claim for service 
connection for PTSD be reopened.  In a February 1998 rating 
decision, the subject of this appeal, the RO held that new 
and material evidence to reopen the claim for PTSD had not 
been submitted and denied service connection for substance 
abuse and various psychiatric and personality disorders.  The 
veteran perfected an appeal with regard to reopening his 
claim for service connection for PTSD.  A letter was received 
from the veteran notifying the RO that he was incarcerated at 
the Donovan Correctional Facility until August 1999.

Following that February 1998 rating decision, the provisions 
of 38 U.S.C.A. § 5107 were substantially revised.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (Act).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board finds that, as the revised 
version of 38 U.S.C.A. § 5107 eliminates the "well-grounded 
claim" requirement, this revision is more favorable to the 
claimant than the former provisions of 38 U.S.C.A. § 5107 
(West 1991) and is, therefore, applicable under Karnas.    

The Board notes that the provisions of the Act did not 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the RO's December 1992 rating decision, the 
evidence of record included the veteran's administrative and 
service medical records, notices of failure to report for VA 
examinations (May 1987, April 1989, August 1990 and February 
1992), VA hospital records (1988 and 1991), VA outpatient 
treatment records (November and December 1991), Patton State 
Hospital records including psychiatric evaluations from 1992, 
and various veteran statements.

The evidence associated with the claims file after the RO's 
December 1992 rating decision includes: VA outpatient 
treatment records for August 1995; a request for private 
medical records to A. H., M.D. (returned as undeliverable); 
an August 1998 VA PTSD examination; a February 1997 private 
psychiatric evaluation by G. A. M., Ph.D.; Atascadero State 
Hospital psychiatric evaluations (September 1994 and June 
1995); a March 1998 earnings report from the Social Security; 
an April 1999 RO letter offering to schedule another VA 
examination upon notification that he is no longer 
incarcerated; a May 2000 RO letter requesting information 
about the veteran's anticipated release date from 
incarceration to schedule another VA examination and stating 
that, if the veteran failed to respond within 30 days, his 
appeal would be forwarded to the Board (to which the veteran 
filed a response dated and received in July 2000, after his 
appeal had been certified to the Board, indicating that he 
was no longer incarcerated and was available for 
examination); an October 1998 response from the U. S. Armed 
Services Center for Research of Unit Records (USACRUR) 
enclosing extracts of the unit history for the 8th Battalion, 
6th Artillery, Operational Reports - Lessons Learned from 
February to October 1967 and  morning reports for September 
and November 1967; a June 2000 County of San Diego Department 
of Social Services disability compensation application and 
accompanying statement and evidence in support of the claim; 
a July 2000 statement from the veteran's ex-wife; August and 
September 2000 statements from a private psychologist, W. L. 
H., Ph.D., indicating treatment for the veteran for diagnosed 
PTSD and paranoid schizophrenia; a September 2000 statement 
from a private psychiatrist, E. A. C., M.D., diagnosing the 
veteran with severe PTSD, with anxiety and depressive 
features; an August 2000 statement from a VA PTSD Clinical 
Team (PCT) Program Director and psychologist indicating 
ongoing treatment for the veteran's PTSD since June 2000; and 
a September 2000 statement from a VA staff psychiatrist and 
the San Diego VA Medical Center (VAMC) indicating that the 
veteran's psychotic symptoms are under control and that he is 
mainly suffering from combat-related PTSD at this time; and 
various statements from the veteran.  

With the exception of duplicate records attached to some of 
the veteran's statements, the evidence presented after the 
RO's December 1992 denial is neither cumulative nor redundant 
of evidence submitted previously to agency decisionmakers.  
Therefore, the Board finds that most of the evidence 
submitted since December 1992 with regard to the veteran's 
PTSD claim is new.

The Board also finds that some of the evidence is material 
because it bears directly and substantially upon the specific 
matter under consideration, and by itself and in connection 
with evidence assembled previously is so significant that it 
must be considered to decide fairly the merits of the claim.  
The Board bases this finding on the fact that the new 
evidence, in particular, the various private and VA 
psychiatrists' and psychologists' statements submitted since 
July 2000 reveal diagnoses of, and treatment, for PTSD.  

Having determined that new and material evidence has been 
submitted; the veteran's claim of entitlement to service 
connection for PTSD is reopened. 

Service connection for PTSD requires medical evidence 
diagnosing the condition, in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2000); see also Gaines 
v. West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on June 18, 
1999, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (codified at 38 C.F.R. § 3.304(f) 
(2000)).

In Karnas, 1 Vet. App. 308, the U.S. Court of Appeals for 
Veterans Claims (Court) noted that when the law controlling 
an issue changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Id. at 311.  In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 145.  The revisions 
serve primarily to codify the Court's decision in Cohen, and 
bring 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999), 
which relaxes certain evidentiary requirements for PTSD 
claimants who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 38 
C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Gaines, 11 Vet. App. at 357-58 (1998).

As indicated above, the Board finds that the new regulation 
has not changed the applicable criteria in a way, which could 
alter the outcome of the veteran's claim.  The revisions 
serve only to codify the Court's decision in Cohen, and bring 
38 C.F.R. § 3.304(f) in line with the governing statute, as 
noted above.  Therefore, the veteran would not be prejudiced 
by the Board proceeding to the merits of the claim.  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Indeed, a remand of 
this issue would only result in needless delay and impose 
further burdens on the RO, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Turning to the evidence, the Board first notes that the 
veteran's service records show that he was awarded the Combat 
Infantryman Badge.  His combat service is therefore 
established.  With regard to particular stressors, the 
veteran has described stressful experiences in combat, 
including involvement in firefights and shelling and seeing 
many of his comrades killed and wounded and, in particular, 
an incident when he was given the wrong map coordinates and 
ended up firing toward the wrong target and 15 U.S. soldiers 
were killed.  Thus, these claimed in-service stressors are 
established.

The essential question in this case is whether the veteran 
actually suffers from PTSD related to combat experiences.  
Before the receipt of the current evidence, the VA had denied 
the veteran's claim because he not been diagnosed with PTSD, 
including on an in-depth VA PTSD examination provided in 
August 1998.  With the additional evidence submitted, the 
claims file now includes medical diagnoses of PTSD by both 
private and VA medical providers.  As many of these 
statements discuss the finding of PTSD in the context of 
combat experiences reported by the veteran, these private and 
VA medical statements show a link to the in-service 
stressors.  

However, the record does not appear to provide a clear 
consensus regarding the diagnosis of PTSD.  In this regard, 
the Board notes that diagnoses before the veteran's August 
1998 VA examination included delusional disorder, rule out 
schizophrenia, illicit substance abuse, antisocial 
personality traits, schizotypal personality traits, schizo-
affective disorder, bipolar type and psychoactive substance 
abuse (not otherwise specified), major depression with 
psychotic features, depression, cocaine dependence, 
personality disorder (not otherwise specified), and 
antisocial personality disorder.  At the August 1998 VA PTSD 
examination, the diagnoses were polysubstance abuse (cocaine 
and alcohol), in remission due to incarceration, probable 
schizoaffective schizophrenia by history and chart review of 
the impressions of Patton and Atascadero State Hospitals.  
The examiner commented that PTSD symptoms were reported by 
the veteran; however, they were not stated with any real 
affect and sounded like they were right out of the veteran's 
own DSM IV manual.  The best the examiner could say about 
PTSD was that elements of PTSD were reported, but were not 
verifiable at that time.  The veteran complained about his 
August 1998 VA PTSD examination and requested another one.  
The RO offered to schedule another examination, when the 
veteran was no longer incarcerated.  However, in light of the 
action herein, the Board finds scheduling another examination 
unnecessary.

Examinations and reports provided since the August 1998 
examination contain repeated diagnoses of PTSD by two private 
and two VA medical providers.  In a September 2000 statement, 
W. L. H. Ph.D., the veteran's private psychologist, noted 
that he had been treating the veteran since August 1999 for 
PTSD and paranoid schizophrenia.  He stated that the 
veteran's PTSD symptoms stem from a tragic combat incident in 
Vietnam when the veteran was ordered to fire his mortar, 
resulting in the killing of several members of his unit who 
were on a recon-patrol.  As a result of that incident, the 
veteran reported that he was sent back to the United States 
and that he has suffered many years with survivor's guilt 
that included chronic difficulties with interpersonal 
relationships, sleep disorders, and isolation/avoidance.  The 
veteran's original attempts to reintegrate into the social 
system failed as his anger and resentment from his combat 
experiences contributed to his maladjustment upon his return 
and subsequent incarceration.  Dr. W. L. H. opined that the 
veteran's PTSD symptomatology was chronic and has prevented 
him from maintaining gainful employment.  The prognosis was 
guarded.  He assigned the veteran a Global Assessment of 
Functioning (GAF) score of 55.  (See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126.)

In a September 2000 statement from E. A. C., M.D., a private 
psychiatrist, indicated that he has seen the veteran in 
August 2000 for a psychiatric assessment and treatment with a 
history of a strong PTSD syndrome following his experiences 
in Vietnam.  In particular, Dr. E. A. C. noted the incident 
described above when the veteran's platoon leader gave him 
the wrong map coordinates and he fired upon his own platoon.  
In his opinion, the veteran has experienced marked guilt over 
the years as a result and has been unable to pull way from 
thoughts, dreams and reliving his Vietnam experiences.  
Because of his reaction, the veteran withdrew severely from 
his wife and friends and ultimately his marriage fell apart; 
he has been homeless much of the past 10 to 15 years; and he 
got involved with drugs and served some time in prison.  Dr. 
E. A. C. summarized the veteran's medical history, including 
his treatment at Patton State Hospital and Atascadero State 
Hospital.  Recently, the veteran has been under the care of 
Dr. W. A. H. and has been treated through the PTSD clinic at 
the Mission Valley VAMC.  On examination, the veteran 
described a poor energy level and a dramatic decrease in 
interest in things.  There were no hallucinations or 
delusions noted.  His concentration and attention span was 
fair.  The veteran admitted that he got angry, had marked 
guilt over what happened in service, had detached himself 
from others, and had recurring disturbing thoughts during 
waking hours and dreams of his time in Vietnam.  The veteran 
stated that he found it hard to interrelate and had trouble 
both falling and staying asleep.   He admitted to being wary 
of others and hypervigilant.  The psychiatrist stated that 
the veteran was exposed to, experienced and witnessed events 
that involved actual or threatened death or serious injury to 
self and others.  His response was one of extreme fear and 
helplessness.  The veteran admitted to drug abuse and 
anticipated maintaining sobriety.  The veteran's insight was 
limited and his judgment had been compromised at times.  The 
diagnosis included severe PTSD with anxiety and depressive 
features, polysubstance abuse and dependence in remission, 
rule out schizoaffective disorder.  He assigned the veteran a 
GAF score of 48 to 50. 
 
In an August 2000 statement, the VA PCT Program Director, a 
psychologist, indicated that the veteran had been treated in 
the PCT program since June 2000.  During that time, the 
veteran had been receiving group therapy weekly, individual 
psychotherapy with his private psychologist two to three 
times a month, and monthly case management and 
pharmacotherapy to manage his severe and chronic PTSD 
symptoms.  The veteran had reported that he was involved in 
firefights and shelling and saw many of his comrades killed 
and wounded and recounted, in particular, the incorrect map 
coordinate incident described above.  The veteran's PTSD 
symptoms include sleep difficulties, nightmares, flashbacks 
and intrusive recollections from the Vietnam War three to 
four times weekly, severe isolation/avoidance, anger/rage 
reactions resulting in agoraphobia, and survivor guilt.  The 
veteran also reported a great deal of sadness and some 
intermittent suicidal ideation.  Cognitively, the veteran 
suffered from deficits in concentration and attention, which 
compromise his abilities to cope.  The psychologist stated 
that the veteran's post-service adjustment had been quite 
poor.  The veteran was unable to maintain or sustain 
employment and had been married and divorced from the same 
woman twice and had spent some time in prison for petty theft 
and possession of drugs.   The psychologist stated that the 
veteran met the criteria for PTSD and, although he has been 
diagnosed with co-morbid psychosis, the veteran's psychotic 
symptoms are well controlled and he is primarily dealing with 
the psychopathological symptoms of combat-related PTSD.  The 
veteran's GAF score was 38.

In a September 2000 statement, a VA staff psychiatrist 
reiterated much of the history reported by the three other 
providers.   He indicated that the veteran had a history of 
drug abuse in the 1980s, now in remission, which exacerbated 
his paranoid symptoms.  The VA psychiatrist added that, 
although the veteran had been diagnosed with schizophrenia 
versus schizoaffective disorder, his psychotic symptoms were 
under control and the veteran was suffering mainly from 
combat-related PTSD symptoms at the time.  The VA 
psychiatrist opined that the veteran's chronic and disabling 
condition met the criteria for PTSD due to traumatic events 
experienced in Vietnam; that he had not been gainfully 
employed for many years; and that he was currently unable to 
work.  He assigned the veteran a GAF score of about 38.  

In comparing the various medical reports, the Board observes 
that the ones received recently from private and VA medical 
personnel include statements supporting their diagnoses and 
appear to be based on detailed and complete examinations 
and/or ongoing treatment of the veteran.  All appear to be 
prepared by qualified medical personnel.  There is therefore 
no reason to find that any particular examiner or medical 
provider is more qualified than others for purposes of 
determining whether the veteran does in fact suffer from PTSD 
as opposed to other psychiatric disorder(s).

After several reviews of the pertinent medical reports and 
several attempts to weigh the evidence, the Board is 
compelled to conclude that the positive evidence is in a 
state of equipoise with the negative evidence on the 
determinative question of whether the veteran suffers from 
PTSD which is related to in-service stressors.  In such a 
situation, the law requires that the veteran prevail.  38 
U.S.C.A. § 5107(b).  Accordingly, entitlement to service 
connection for PTSD is warranted. 


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for PTSD has been submitted and the claim 
is reopened.

Service connection for PTSD is granted.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

